DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.

The IDS received on 7/27/2021 has been considered.

Response to Arguments
Applicant’s arguments, see Remark, filed 6/24/2019, with respect to claims 1-20 have been fully considered. The arguments according 35 U.S.C 112 (a) rejection and 35 U.S.C 103 rejection are persuasive. The arguments according 35 U.S.C 112 (b) of claims 3-6 and 17 are not persuasive. Therefore, the 35 U.S.C 112 (a) and 35 U.S.C 103 rejection of claims 1-20 has been withdrawn. The 35 U.S.C 112 (b) of claims 3-6 and 17 are maintained. In summary, the rejection of claims 1-2, 7-16, and 18-20 has been withdrawn.  Claims 3-6, and 17 are not allowable.

Patent Board Decision on 5/12/2021: Patent board affirmed claims 3-6 and 17. Patent board reversed claims 1-2, 7-16, and 18-20.

MPEP 1214.04 states, among other things, "The examiner should never regard such a reversal as a challenge to make a new search to uncover other and better references."

An updated search does not reveal any further references that clearly teach any of the claims.

Claims 3-6 and 17 have been cancelled in previous examiner amendment.

	Allowable Subject Matter
Claims 1-2, 7-16, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole,
“dynamically interrupting, based at least in part upon the predicted location, the retrieval of the first complete frame for the subsequent frame before completion of the retrieval of the first complete frame;

adjusting one or more perceived pixel sizes of a plurality of pixels in the subsequent frame into one or more adjusted pixel sizes based at least in part upon non-uniformity of pixel spacing between adjacent pixels in the plurality of pixels; and
displaying the subsequent frame for the virtual contents with variable resolutions between the updated first portion and the second portion with the into one or more adjusted pixel sizes at least by replacing the first portion in the first frame with the updated first portion for the subsequent frame”. 

Regarding to claim 18, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole,
“dynamically interrupt, based at least in part upon the predicted location, the retrieval of the first complete frame for the subsequent frame before completion of the retrieval of the first complete frame; 
the processor further configured to retrieve the updated first portion, without retrieving the first portion of the first complete frame, for the subsequent frame; 
the processor further configured to adjust one or more perceived pixel sizes of a plurality of pixels in the subsequent frame into one or more adjusted pixel sizes based at least in part upon non-uniformity of pixel spacing between adjacent pixels in the plurality of pixels; and


Claims 2, 7-16 are allowed due to dependency of claim 1. Claims 19-20 are allowed due to dependency of claim 18.
Closest Reference Found
	Closest prior art made of record with regards the Examiner’s 35 U.S.C 103 rejection include Johnston (US 20060226231 A1) in view of Nakada (US 20120242560 A1), in view of Haskell (US 3632865 A), Fein (US 20140098137 A1), in view of Biocca (US 20090225001 A1), and further in view of Albrecht (US 5138555 A) either alone or in combination, fail to anticipate or render obvious the limitation required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAI TAO SUN/Primary Examiner, Art Unit 2616